DETAILED ACTION
	
Introduction
Claims 16 and 21-34 are pending. Claims 1-15 and 17-20 were previously cancelled. No claims are amended. No claims are new. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 7/5/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 16 and 29 under 35 U.S.C. 103
Applicant argues that Ver Steeg does not teach sending “separate” outgoing data streams to each of a plurality of client devices that “request media content,” and further does not teach that each of the “separate” data streams is transmitted “over a respective communication link” to one of the client devices. In other words, according to Applicant, Ver Steeg does not teach unicasting content to each of the client devices as described in figure 1 of the specification. Examiner agrees that Ver Steeg teaches multicasting content to a plurality of client devices rather than unicasting content to the plurality of client devices. Nonetheless, claims 16 and 29 are broad enough to encompass a multicast system in which a multicast stream is replicated to create a plurality of outgoing streams which are each sent to a respective one of a plurality of client devices that belong to a multicast group. Examiner respectfully declines to read limitations described in figure 1 into claims 16 and 29. 
Applicant also argues that Ver Steeg does not teach a “transmission strategy per client device” that “are coordinated for said plurality of client devices.” In support of this argument, Applicant further argues that Ver Steeg “appears to be focused on multicast transmission and increase of FEC” which is somehow “completely different from what is required by claim 16.” However, Examiner respectfully disagrees for three reasons. First, Examiner would like to note that the claimed “transmission strategy” includes FEC, as indicated by claim 28, which recites “wherein said transmission strategy comprises applying… FEC….” Thus, contrary to Applicant’s suggestion, Ver Steeg’s transmission strategy related to applying FEC is not “completely” different from what is encompassed within claims 16 and 29. 
Second, Ver Steeg teaches determining a transmission strategy per receiver in the sense that the system can determine a different transmission strategy to be applied to each receiver. For instance, a transmission strategy for a first receiver may involve the first receiver receiving FEC code only on a multicast channel, a transmission strategy for a second receiver may involve the second receiver receiving FEC code only on a unicast channel, and a transmission strategy for a third receiver may involve the third receiver receiving FEC code on both a multicast channel and a unicast channel. See par. 31-32. Thus, Ver Steeg’s transmission strategy is determined per receiver, as required by claims 16 and 29. 
Third, Ver Steeg’s transmission strategy is coordinated for the plurality of receivers in the sense that a transmission strategy for a particular receiver depends not only on the errors reported by the particular receiver, but also on the errors reported by other receivers. For instance, the particular receiver will receive FEC code on a multicast channel if it reports the same errors reported by other receivers, and/or on a unicast channel if it reports errors that are different from the errors reported by other receivers. See par. 18, 31-32. Thus, Ver Steeg’s transmission strategy is coordinated for the plurality of receivers, as required by claims 16 and 29. 

Claim Rejections: 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 21-22, and 26-29 are rejected under 35 U.S.C. 102(a)(1) because they are anticipated by Ver Steeg (US 2008/0008167).
Regarding claims 16 and 29, Ver Steeg teaches a method of adaptively transmitting a data stream over an Internet Protocol (IP) network to a plurality of client devices, the method comprising: for each of respective outgoing data streams, of the adaptively transmitted data stream, being transmitted to respective client devices of the plurality of client devices, analyzing at least one data stream characteristic of corresponding received data streams of each of said respective client devices (The system transmits a multicast data stream which is replicated to create a plurality of outgoing streams that are each transmitted to a corresponding one of a plurality of receivers included in a multicast group. See par. 61); and providing a transmission strategy per client device for said respective outgoing data streams based on said analyzed at least one data stream characteristic (The system determines a transmission strategy for each receiver based on the error indications received from each receiver. See par. 62-64. For instance, a transmission strategy for a first receiver may involve the first receiver receiving FEC code only on a multicast channel, a transmission strategy for a second receiver may involve the second receiver receiving FEC code only on a unicast channel, and a transmission strategy for a third receiver may involve the third receiver receiving FEC code on both a multicast channel and a unicast channel. See par. 31-32), wherein said transmission strategy per client device for said respective outgoing data streams are coordinated for said plurality of client devices (The transmission strategy is coordinated for the receivers in the sense that the transmission strategy for a particular receiver depends not only on the errors reported by the particular receiver, but also on the errors reported by other receivers. See par. 65-66. For instance, the particular receiver will receive FEC code on a multicast channel if it reports the same errors reported by other receivers, and/or on a unicast channel if it reports errors that are different from the errors reported by other receivers. See par. 18, 31-32).
Regarding claim 21, Ver Steeg teaches wherein said transmission strategy is provided by selecting a control scheme from a set of predetermined control schemes (The transmission strategy is selected from a set of methods for determining the FEC information, such a first method where the FEC information covers the errors of most receivers, and a second method where the FEC information covers the errors of all receivers. See par. 63).
Regarding claim 22, Ver Steeg teaches wherein said step of analyzing is performed on a plurality of outgoing data streams associated with a plurality of nodes or a group of client devices (The system analyzes the error indications received from multiple receivers. See par. 61).
Regarding claim 26, Ver Steeg teaches wherein said group of client devices are handled by a common controller or edge server (The system may be implemented by an edge device that is transmitting the data stream to the plurality of receivers. See par. 5, 21).
Regarding claim 27, Ver Steeg teaches wherein said at least one data stream characteristic is at least one of packet loss patterns, and change in delays, of the corresponding received data streams (The error indications from the receivers indicate packet loss patterns associated with the data streams received by the receivers. See par. 61).
Regarding claim 28, Ver Steeg teaches wherein said transmission strategy comprises applying at least one of retransmission, FEC and ABR (The transmission strategy relates to FEC. See par. 62-64).

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24 and 30-34 are rejected because they are unpatentable over Ver Steeg, as applied to claims 16 above, in further view of Cloonan (US 9,197,559). 
Regarding claim 23, Ver Steeg does not teach identifying groups of client devices utilizing at least one common network resource. However, Cloonan teaches a system for coordinating a transmission strategy for a plurality of devices whereby a central facility identifies devices in a service group that utilize shared network resources. See col. 7, ln 59-67. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ver Steeg so that the system identifies groups of receivers utilizing a common network resource because doing so allows the system to determine a transmission strategy for just the receivers in a particular group.
Regarding claim 24, Ver Steeg and Cloonan teach further comprising identifying if a single client device is utilizing a specific base station/network resource (Cloonan teaches determining the number of devices connected to a home modem (i.e., base station) in order to determine a transmission strategy. See col. 5, ln. 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ver Steeg to incorporate this feature for the reasons provided above with respect to claim 23).
Regarding claims 30-32, Ver Steeg and Cloonan teach wherein said transmission strategy is further based on at least one determined device capability (Cloonan teaches determining a transmission strategy based on the determined capabilities of the clients, such as the display size of the clients. See col. 10, ln. 53-55; col. 11, ln. 55-62. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ver Steeg so that it determines the device capabilities of the plurality of receivers, and determines the transmission strategy based on the determined device capabilities, because doing so allows the system to optimize the transmission strategy for the capabilities of the receivers).
Regarding claims 33-34, Ver Steeg and Cloonan teach wherein said transmission strategy is further based on at least one client device characteristic, and further comprising determining said at least one device characteristic (Cloonan teaches determining a transmission strategy based on the determined characteristic of the clients, such as the processor load/utilization of the clients. See col. 4, ln. 23-28. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ver Steeg so that it determines the device characteristics of the plurality of receivers, and determines the transmission strategy based on the determined device characteristics, because doing so allows the system to optimize the transmission strategy for the characteristics of the receivers). 
Claim 25 is rejected under 35 U.S.C. 103 because it is unpatentable over Ver Steeg, as applied to claim 22 above, in further view of either the non-patent literature entitled “Understanding IEEE 802.3ad Link Aggregation”  (hereinafter, “Link Aggregation”), or Cloonan.
Regarding claim 25, Ver Steeg does not teach wherein said group of client devices are connected to an aggregation network. However, aggregation networks were known to one of ordinary skill in the art before the effective filing date of the claimed invention. See Link Aggregation, pg. 1-2. In addition, Cloonan teaches that the devices in a service group may be connected to the central facility by a variable number of downstream channels that collectively provide a desired amount of bandwidth to the devices. See col. 3, ln. 38-50.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ver Steeg so that the receivers are connected to an aggregation network because doing so increases the aggregate bandwidth available to the receivers. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459